Citation Nr: 1506147	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 30, 2007, for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel






INTRODUCTION

The Veteran had active duty from September 1981 to February 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for PTSD and assigned an initial evaluation of 100 percent effective April 30, 2007.

In a June 2013 decision, the Board determined that an effective date prior to April 30, 2007, for the grant of service connection for PTSD was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), asking the Court to vacate and remand for adjudication the June 2013 Board decision.  

In its May 2014 order, the Court remanded the Board's June 2013 decision for action consistent with the terms of the parties' joint motion for remand.  That is discussed below.      


FINDINGS OF FACT

1.  In his claim for service connection for PTSD in 1995, the Veteran failed to provide (1) a stressor that can be documented; (2) the location where the incident took place; (3) the approximate date (within a two-month period) of the incident; and (4) the unit of assignment at the time the stressful event occurred.  In fact, he did not provide any stressors.  

2.  An unappealed rating decision issued on June 16, 1996 denied service connection for PTSD based on the lack of a verified stressor and diagnosis of PTSD.
 
3.  On April 30, 2007, the Veteran filed a claim for service connection for an acquired psychiatric disorder (identified as depression), which he later amended to include PTSD. 

4.  By rating decision dated June 2009, the RO granted service connection for PTSD with an effective date of April 30, 2007, which is the date of receipt of the Veteran's petition to reopen his claim for service connection for that disability.
 
5.  The record contains no evidence between June 16, 1997 and April 30, 2007 that may be reasonably construed as a pending claim for service connection for PTSD or any other acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 30, 2007, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, vis-à-vis the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  VA must also notify the claimant of the information and evidence needed to substantiate and complete a claim, that is, existence of a current disability, the degree of disability, and the effective date of any disability benefits. The Veteran must also be notified of the specific evidence he is to provide and what evidence VA will attempt to obtain.  VA additionally has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This duty includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In the current appeal there is no issue under 38 U.S.C.A. § 5101 as to providing an appropriate application form or completeness of the application.  Once service connection is granted, the claim is substantiated and further notice as to the effective date and rating element is not required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, as entitlement to service connection for PTSD has been granted and the Veteran is seeking an earlier effective date for the award of this disability, further notice regarding the effective date is not required.  Id.; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In an April 2007 letter, the Veteran was informed of the evidence necessary to establish service connection for PTSD.  At that time, he was also informed of the evidence that he should provide and the evidence that VA would obtain on his behalf.  The Veteran was further informed of the method in which VA assigns disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify under the VCAA.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim. There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, and VA and private treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied. 38 C.F.R. § 3.103 (2014).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of an attorney.  The Veteran declined the opportunity to present testimony at a personal hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

II. Merits of the Claim

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  With regard to reopened claims, when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed."). 

As an initial matter, the parties in the joint motion for remand (JMR) agreed that the Board should analyze whether the Veteran was entitled to an effective date prior to April 30, 2007, for the grant of service connection for PTSD, based upon the application of 38 C.F.R. § 3.156(c).

38 C.F.R. § 3.156(c) states:

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.   

      And,

(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.
 
Effective from October 6, 2006, 38 C.F.R. § 3.156(c) was revised to include 38 C.F.R. § 3.156(c)(2), which states:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.       

VA regulation provides that, in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records.  See 38 C.F.R. § 3.159(c)(2)(i).  Specifically, in order to verify a stressor, at a minimum, JSRRC requires for the Veteran to provide the following: (1) a stressor that can be documented; (2) the location where the incident took place; (3) the approximate date (within a two-month period) of the incident; and (4) the unit of assignment at the time the stressful event occurred.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 14, block f (change date June 6, 2011).  VA is not obligated to verify stressors that are too vague.  Id. at blocks e-f.

The Veteran was granted service connection for PTSD based on the report from JSRRC received in September 2007 AND the result of VA examinations and treatment records that established a diagnosis of PTSD. 

Reports and/or records from the JSRRC are considered relevant official service department records.  See Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).  The electronic response from service department in this case was based on reports from the Veteran's unit in Saudi Arabia that were prepared contemporaneously with the time period involved - in this case January 1991. The record must therefore be considered to have been in existence at the time of the Veteran's initial claim. 38 C.F.R. § 3.156(c)(1) . 

In his initial claim of October 1995, the Veteran provided little information regarding claimed stressors.  In his January 1996 "stressor statement," the Veteran, when asked for a "[d]escription of the event or events which [he] experienced during military service which [he felt] contributed to [his] current claim for service connection for post-traumatic stress disorder (PTSD)," the Veteran answered "1. Same dreams over and over again. 2. Trouble sleeping.  3. Depression.  4. Mood changes often.  5. Temper is bad.  6. Have trouble with memory.  7. Headaches."  No actual event or stressor was even identified.  His military records did not reflect evidence of involvement in combat and the medical evidence of record did not include a diagnosis of PTSD or information that would identify a stressor.  Some additional details on the stressors were raised during his VA psychiatric examinations, however.

The Board notes that the Court has held in two decisions that VA was precluded from relying on 38 C.F.R. § 3.156(c)(2) because the Veteran had not provided specific information regarding the claimed stressors and later obtained reports from JSRRC, or other information, corroborated other stressors (Mayhue) or the initial stressor alleged by the veteran (Shipley ). See Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011; see also Shipley v. Shinseki, 24 Vet. App. 458, 463-465 (2011).  In both of those cases, as like this appeal, the veterans had provided some stressor information at the time of their previously denied claims and the RO had elected to not seek corroboration because it was felt the information was not sufficient.  In addition, and contrary to the facts in the present appeal, both veterans had diagnoses of PTSD of record at the time their claims were initially denied.  

The Court held that the change in regulation at 38 C.F.R. § 3.156(c)(2) reflected a substantive rule change.  As such, the change could not be applied retroactively. See Cline v. Shinseki, 26 Vet. App. 18 (2012).  However, the facts in that case can be distinguished from the current appeal.  The veteran in Cline submitted stressor information with his initial claim.  His VA examination noted the veteran may have previously had a mild case of PTSD but his symptoms no longer warranted the diagnosis.  The veteran later submitted more specific information that allowed for corroboration of his stressor of a friend drowning, and a VA examination provided a diagnosis of PTSD related to the claimed stressor.  

The Board stresses that the Veteran had not received a diagnosis of PTSD based upon his asserted stressors before, or at the time of, the June 1996 RO rating decision which denied him service connection for PTSD.  A March 26, 1993 VA PTSD examination (to which the JMR referred as the VA examination of "March 29, 1993") found that while the Veteran's scores on some of the psychological tests were consistent with a PTSD diagnosis.  His claimed stressors, to include a reference to SCUD missile attacks, were discussed and there is no indication in that report that the examiner was told to discount the Veteran's purported stressors.  However, he ultimately concluded that the Veteran did not have PTSD.  The examiner discussed the findings of the Beck Depression Inventory, State-Trait Anxiety Inventory, State-Trait Anger Scale, Combat Exposure Scale, and Mississippi Scale for War Zone Personnel.  He stated that the scores from the Combat Exposure Scale, and Mississippi Scale for War Zone Personnel did not support a diagnosis of PTSD.  Indeed, the examiner emphasized that the Veteran's responses to the SCID did not meet threshold for a PTSD diagnosis.  He instead met the criteria for a somatoform pain disorder.  A contemporaneous mental disorder examination did not even identify an acquired psychiatric disorder.  Under the Axis I field of the examination, the examiner noted "none". 

The June 1996 rating decision denied the Veteran's claim because his stressors were not confirmed and because he did not have a diagnosis of PTSD.  In other words, and rather significantly, even if the Veteran's stressors had been established/verified by requesting records through the service department, his claim would have still failed because of the lack of diagnosis of PTSD.  Application of 38 C.F.R. § 3.156(c) was not a controlling factor in the outcome of the claim to reopen.  

The Board will now turn to question of whether an earlier effective date for the grant of service connection is warranted based on there being a claim prior to the April 30, 2007 petition to reopen.

The word "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a Veteran may be considered to be an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this regard, VA may not pay a benefit before a claim is made.  38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (stating that "[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.")  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. Lalonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 (1998).  More specifically, a medical examination report is only considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995); KL v. Brown, 5 Vet. App. 205, 208 (1993). 

Turning to the facts in the instant case, the Veteran submitted a claim for service connection for PTSD in October 1995.  A June 1996 rating decision denied the Veteran's claim for service connection for PTSD.  Notice of the decision was provided to the Veteran on June 16, 1996.  He did not appeal this decision, nor did he submit any additional evidence within a year of that decision.  38 C.F.R. § 3.156(b) (1995).  Thus, that decision became final one year later and represents a final denial of the claim.  38 C.F.R. § 3.104 (1995). 

No further communication was received in any way relating to a claim for service connection for PTSD until April 30, 2007, which is the date the Veteran filed a claim of entitlement to service connection for depression.  In June 2007, the Veteran amended his claim for service connection to add a claim of service connection for PTSD.  In June 2009, the RO reopened the Veteran's claim of entitlement to service connection for PTSD and granted a 100 percent disability evaluation for PTSD as of April 30, 2007. 

Applying the law to the facts of this case, the Board finds that there is no basis for assignment of an effective date before April 30, 2007.  Following the June 1996 denial of service connection for PTSD, the record is completely negative for any communication or action before April 30, 2007 indicating intent to reopen the claim for service connection for PTSD. 

The Veteran has argued, for example in January 2012, that he did not "all of a sudden" get PTSD, and that his medical records indicate that he was diagnosed with PTSD before April 30, 2007.  As noted above, however, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon, supra.  Indeed, there is nothing in the medical or other evidence of record prior to April 30, 2007 that may be reasonably construed as a claim on the part of the Veteran, or that reflects his intent to apply, for service connection PTSD between June 1997 and April 2007.

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2014).  Therefore, since the Veteran's claim to reopen a claim for service connection for PTSD was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim to reopen his claim for service connection for PTSD prior to April 30, 2007, the claim is denied.

Consideration has been given to the Veteran's assertion that he did not receive notice of the June 1996 rating decision that denied service connection for PTSD.  He stated that he moved from Louisiana to Florida in 1996 and advised VA of his change of address, but suspected that VA failed to mail the notice to his correct/updated mailing address.  He argued that he would have initiated an appeal had he received notice of the decision.

The Court has applied a presumption of regularity to all manner of VA processes and procedures official acts, and, "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision). Clear evidence is required to rebut the presumption of regularity. See Id; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  There is no evidence showing communication from the Veteran to VA pertaining to a change in mailing address.  Had the Veteran supplied such notice from the Veteran that he had moved in 1996, a record of the correspondence would be included in the claim file.  VA would have also taken the appropriate action to provide him notice of adverse decision.  Put another way, had the Veteran notified VA that his mailing address had changed, there would be some record of that communication.  VA properly sent notice of the June 1996 rating decision to the mailing address of record.

The Board acknowledges the December 2014 medical opinion written by a psychologist, C.R., submitted in support of the Veteran's claim.  In the opinion, C.R. related that she believed that the Veteran's file "document[ed] sub-clinical symptoms of PTSD as far back as 1993[,]" and that written lay statements by two of the Veteran's family members "provide[d] sufficient symptom description to infer the presence of diagnosable PTSD by 1996."  C.R. opined that the Veteran "was impaired by his PTSD symptoms by 1998."  The Board does not wish to minimize the fact that the Veteran experienced some mental health-related symptoms throughout the years.  However, the fact remains that there is no evidence that shows a claim to reopen the Veteran's claim for service connection for PTSD after June 1996 but prior to April 30, 2007.  A 2014 private medical opinion cannot be used under 38 C.F.R. § 3.156 (c) as evidence for the reopening and reconsideration of a final June 1996 rating decision - 38 C.F.R. § 3.156 (c) applies only when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.              





ORDER

An effective date prior to April 30, 2007, for the grant of service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


